21-2541-cv
     Servello v. New York State Office of Children and Family Services


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 5th day of December, two thousand twenty-two.
 4
 5   PRESENT:
 6               AMALYA L. KEARSE,
 7               MICHAEL H. PARK,
 8               ALISON J. NATHAN,
 9                     Circuit Judges.
10   _____________________________________
11
12   Matthew Servello,
13
14                            Plaintiff-Appellant,
15
16                    v.                                                        21-2541
17
18   New York State Office of Children and Family Services,
19
20                            Defendant-Appellee.
21
22   _____________________________________
23
24   FOR PLAINTIFF-APPELLANT:                                            Matthew Servello, pro se,
25                                                                       Gloversville, NY.
26
27   FOR DEFENDANT-APPELLEE:                                             Laura Etlinger, Assistant
28                                                                       Solicitor General, Andrea
29                                                                       Oser, Deputy Solicitor
30                                                                       General, and Barbara D.
31                                                                       Underwood, Solicitor
32                                                                       General, for Letitia James,
 1                                                                       Attorney General of the State
 2                                                                       of New York, Albany, NY.
 3
 4          Appeal from a judgment of the United States District Court for the Northern District of

 5   New York (Kahn, J.).


 6          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 7   DECREED that the judgment of the district court is AFFIRMED.

 8          Appellant Matthew Servello, proceeding pro se on appeal, sued his former employer—the

 9   New York State Office of Children and Family Services (“OCFS”)—alleging, among other things,

10   unlawful retaliation for making complaints related to his title and pay. Servello raised the claims

11   relevant to this appeal under Title VII of the Civil Rights Act of 1964 (“Title VII,” 42 U.S.C.

12   § 2000e-3(a)) and the Equal Pay Act (29 U.S.C. §§ 206(d), 215(a)(3)).           The district court

13   dismissed Servello’s complaint in part, then granted OCFS’s motion for summary judgment on

14   Servello’s remaining claims and denied his motion for leave to amend his complaint. Servello

15   timely appealed; his brief, which we liberally construe, challenges only the summary judgment

16   ruling. We assume the parties’ familiarity with the underlying facts, the procedural history, and

17   the issues on appeal.

18          This Court reviews orders granting summary judgment de novo, “resolv[ing] all

19   ambiguities and draw[ing] all reasonable inferences in the light most favorable to the nonmoving

20   party.” Summa v. Hofstra Univ., 708 F.3d 115, 123 (2d Cir. 2013). Summary judgment is

21   appropriate only if “there is no genuine dispute as to any material fact and the movant is entitled

22   to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute exists “if the evidence

23   is such that a reasonable jury could return a verdict for the nonmoving party.” Gorzynski v.


                                                     2
 1   JetBlue Airways Corp., 596 F.3d 93, 101 (2d Cir. 2010) (cleaned up). “[T]he submissions of a

 2   pro se litigant must be construed liberally and interpreted to raise the strongest arguments that they

 3   suggest.” Saeli v. Chautauqua Cnty., NY, 36 F.4th 445, 457 (2d Cir. 2022) (cleaned up).

 4           Servello’s retaliation claims are evaluated under the McDonnell Douglas burden-shifting

 5   framework. See Lenzi v. Systemax, Inc., 944 F.3d 97, 107, 112 (2d Cir. 2019) (Title VII); Mullins

 6   v. City of New York, 626 F.3d 47, 53 (2d Cir. 2010) (Equal Pay Act). Under this framework, if a

 7   plaintiff establishes a prima facie case, the defendant must articulate a legitimate, non-retaliatory

 8   reason for its action. Lenzi, 944 F.3d at 107–08. The plaintiff then must show that the offered

 9   justification is pretext for retaliation. Id. at 108.

10           The district court skipped to the final step in the McDonnell Douglas analysis based on

11   OCFS’s articulation of a legitimate, nondiscriminatory reason for Servello’s termination: namely,

12   ongoing problems with his work performance and unprofessional conduct. See Graves v. Finch

13   Pruyn & Co., 457 F.3d 181, 188 (2d Cir. 2006) (declining to resolve a dispute regarding

14   establishment of prima facie case of age discrimination because plaintiff had not “pointed to any

15   record evidence to dispute [the defendant’s] legitimate reason . . . for the alleged adverse

16   employment action”); Roge v. NYP Holdings, Inc., 257 F.3d 164, 168 (2d Cir. 2001) (same). And

17   the district court correctly found that Servello failed to establish that OCFS’s proffered reasons for

18   terminating him were mere pretext for unlawful retaliation.

19           OCFS provided numerous declarations, probation reports, and evaluations to justify its

20   termination of Servello because of his workplace performance and conduct. Servello relied on

21   three pieces of evidence to support his argument that these reasons were pretextual: disparate

22   treatment between himself and two female employees, testimony about his adequate job

                                                         3
1    performance, and a “smoking gun” email from Servello’s supervisor that mentioned his initial

2    complaints about his trainee designation.

3           None of these shows that OCFS’s reasons for terminating Servello were pretextual. First,

4    the record does not establish that the performance or conduct of the two female employees was

 5   comparable to that of Servello, so he could not rely on them to establish pretext. See Ruiz v. Cnty.

 6   of Rockland, 609 F.3d 486, 493‒94 (2d Cir. 2010). In addition, the testimony and the “smoking

 7   gun” email both actually support OCFS’s reasons for terminating Servello, namely, his poor

 8   performance and unprofessional conduct. The record does not establish a genuine issue of

 9   material fact suggesting that the termination was an impermissible retaliatory firing instead of

10   being based on Servello’s unprofessional conduct. See Univ. of Texas Sw. Med. Ctr. v. Nassar,

11   570 U.S. 338, 362 (2013) (requiring “but-for” causation in Title VII retaliation claims).

12   Accordingly, the district court correctly granted the motion for summary judgment.

13          We have considered Servello’s remaining arguments and find them to be unavailing or

14   without merit. For the reasons set forth above, we AFFIRM the judgment of the district court.

15                                                 FOR THE COURT:
16                                                 Catherine O’Hagan Wolfe, Clerk of Court




                                                      4